What may have been intended by the drafters of the language of the sections of law and regulations involved in this appeal, and the reasonable interpretation of such regulations and statutes, are seriously apart one from the other.
I must, with regret, concur with the majority herein, but in so doing I feel compelled to comment, as I did recently regarding the sections of law dealing with podiatry and podiatrists, that such laws appear to be in utter chaos *Page 15 
producing results never intended by the General Assembly or the Ohio medical board.
But, yet, such sections must be interpreted as they are presently constituted. The courts may not rewrite such sections of law to suit their own attitudes or positions as to what should be the extent of the professional jurisdiction of each of these practitioners.
This is, of course, within the province of the legislature — not the courts.